wn Se BW NO

oO Cf SD

10
11
© 12
13
14
15
16
17
18
19
20
21
22
23
24
20
26
27
28

 

Case 2:14-cv-01983-MCE-EFB Document 105 Filed 11/26/18 Page 1 of 2

LAW OFFICES OF JILL P. TELFER

A Professional Corporation

JILL P. TELFER, ESQ. (State Bar No. 145450)
331 J Street, Suite 200

Sacramento, California 95814

Telephone: (916) 446-1916

Facsimile: (916) 446-1726

email: jtelfer@telferlaw.com

Attorneys for Plaintiff

KARIN BJORK
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
KARIN BJORK, LEAD CASE NO.: 2:14-CV-01983-MCE-EFB
CASE No.: 2:13-CV-01616-MCE-EFB
Plaintiff,

vs. PLAINTIFE’S NOTICE OF SETTLEMENT

COUNTY OF PLACER THE DISTRICT
ATTORNEY’S OFFICE, and DOES 1
through 10, inclusive,

)
)
)
)
)
)
)
)
Defendants.

 

TO THE COURT:

In accordance with Local Rule 160, Plaintiff Karin Bjork hereby submits this Notice of
Settlement to the Court. The parties have executed a settlement Agreement, but can not dismiss the case
until the documents that are the subject of the Stipulated Request to Seal Documents filed on November
11, 2018, Docket Entry Number 103, have been placed under seal.
fi/

Mf
Hi
iif
Hl
Af

 

PLAINTIFE’S NOTICE OF SETTLEMENT
1

 
Oo fF SO EH SP BH LY

10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

Case 2:14-cv-01983-MCE-EFB Document 105 Filed 11/26/18 Page 2 of 2

Accordingly, the parties respectfully request that the Court vacate any other further deadlines and
hearings, Once the Court has ordered the sealing of the requested documents and the conditions of the

settlement agreement are met, the parties will file a Stipulation to Dismiss.

Dated: November 19, 2018 LAW OFFICES OF JILL P. TELFER.

‘sf Jill P. Telfer
Jill P. Telfer
Attorneys for Plaintiff

 

PLAINTIFF’S NOTICE OF SETTLEMENT
2

 
